DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamas Kovacs on 01-20-2021.

The application has been amended as follows: 

 1.  (Currently Amended) An apparatus of a user equipment (UE), the apparatus comprising:
           processing  circuitry, wherein to configure the UE for a physical random  access channel (PRACH) procedure, the processing circuitry is to:
             select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, the SS block selected based on signal quality measurements of the plurality of SS blocks;
            encode a PRACH preamble for transmission to a base station  using a PRACH resource subset corresponding to the selected SS block, the transmission using a UE transmit (Tx) beam of a plurality of available Tx beams and transmit power indicated by a power ramping counter; and
            upon failing to detect a random  access response (RAR) from the base station in response to transmission of the PRACH preamble:
           select a second SS block from the plurality of SS blocks;

         encode the PRACH preamble for re-transmission to the base station using a second  PRACH  resource  subset  corresponding  to  the  second  SS block  and  transmit  power indicated by the reset power ramping counter; and
        memory [coup led] coupled to the processing circuitry, the memory configured to store the SS burst set..

Adding new claims 26-32 as below:
26. (New) A user equipment (UE) comprising:
 radio circuitry configured to enable wireless communications of the UE;
 processing circuitry communicatively coupled to the radio circuitry and configured to:
                 select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, based on signal quality measurements of the plurality of SS blocks;
                   encode a physical random  access channel (PRACH) preamble for transmission to a base station  using a PRACH resource subset corresponding to the first SS block, the transmission using a UE transmit (Tx) beam of a plurality of available Tx beams and transmit power indicated by a power ramping counter associated with the plurality  of available Tx beams; and
                 upon failing to detect a random  access response (RAR) from the base station in response to transmission of the PRACH preamble:
                  select a second SS block from the plurality of SS blocks;
                  reset the power ramping counter; and
                  encode the PRACH preamble for re-transmission to the base station using a second PRACH  resource subset corresponding to the second SS block  and  transmit  power indicated by the reset power ramping counter; and
                   memory coupled to the processing circuitry and configured to store the SS burst set.

27. (New) The UE of claim 26, wherein the processing circuitry is further configured to: 
            decode system information indicating a number of receive (Rx) beams available at the base station; and
            encode the PRACH preamble for repeated transmission to the base station using transmit power indicated by the power ramping counter and without power ramping, wherein a number of repetitions of the PRACH transmission is based on the number of Rx beams available at the base station.

28. (New) The UE of claim 26, wherein the processing circuitry is further configured to:
            encode uplink control information (UCI) for transmission to the base station via a new radio (NR) physical uplink control channel (PUCCH), wherein transmission power for transmitting the UCI is adjusted based on one or more of the following:
subcarrier spacing PUCCH duration, PUCCH bandwidth, size of the UCI pay load, and a parameter to control power adaptation corresponding to a change in the PUCC duration.


29. (New) The UE of claim 28 wherein the processing circuitry is further configured to: 
            adjust the transmission  power  for transmitting  the UCI  as  a function  of  a number  of Discrete Fourier Transform spread Orthogonal Frequency Division Multiplexing (DFT-s-OFDM) symbols carrying the PUCCH within a slot.

30. (New) A non-transitory memory element storing instructions executable by a processor to:
            select a first synchronization signal (SS) block from a plurality of SS blocks within a received SS burst set, based on signal quality measurements of the plurality of SS blocks;
            encode a physical random  access channel (PRACH) preamble for transmission to a base station  using a PRACH resource subset corresponding to the first SS block, the transmission using a UE transmit (Tx) beam of a plurality of available Tx beams and transmit power indicated by a power ramping counter associated with the plurality  of available Tx beams; and
            upon failing to detect a random  access response (RAR) from the base station in response to transmission of the PRACH preamble:
             elect a second SS block from the plurality of SS blocks;
             reset the power ramping counter; and
             encode the PRACH preamble for re-transmission to the base station using a second PRACH resource subset corresponding to the second SS block and transmit power indicated by the reset power ramping counter.

31. (New) The non-transitory memory element of claim 30, wherein the re-transmission of the PRACH preamble uses a second Tx beam of the plurality of Tx beams, and wherein the instructions are further executable by the processor to, upon failing to detect a RAR from the base station in response to the re-transmission of the PRACH preamble:
increase the power ramping counter based on a determination to re-use the second Tx beam for a second re-transmission of the PRACH preamble; and
encode the PRACH preamble for the second re-transmission to the base station using the second PRACH resource subset via the second Tx beam and transmit power indicated by the increased power ramping counter.

32. (New) The non-transitory memory element of claim 30, wherein the instructions are further executable by the processor to decode system information comprising a PRACH resource set, the PRACH resource set including a plurality of PRACH resource subsets, wherein the PRACH resource subset and the second PRACH resource subset are part of the PRACH resource set.




Allowable Subject Matter
Claims 1-2, 4, 6 and 8-16, and 26-32 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 26 and 30 are allowed with the same reasons set forth in the previous Office action (paper mailed on 11-05-2020).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Tan H. Trinh				
Division 2648
01-30-2021

/TAN H TRINH/Primary Examiner, Art Unit 2648